Case: 22-50310     Document: 00516483721         Page: 1     Date Filed: 09/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 26, 2022
                                  No. 22-50310                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Delarick William Evans, Native American Global-Exchange, its
   Chief Executive Officer,

                                                           Plaintiff—Appellant,

                                       versus

   NetSpend Corporation, in their individual/official capacity;
   CEO/President Antonio; NetSpend San Antonio,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:22-CV-28


   Before King, Jones and Smith, Circuit Judges.
   Per Curiam:*
          Delarick William Evans, a detainee at the Bexar County Adult
   Detention Center (SID # 1151333), has filed a motion for leave to proceed in



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50310      Document: 00516483721           Page: 2    Date Filed: 09/26/2022




                                     No. 22-50310


   forma pauperis (IFP) on appeal from the district court’s dismissal of his 42
   U.S.C. § 1983 complaint with prejudice for failure to state a claim.
          Evans’s assertion that he is entitled to proceed IFP on appeal because
   the district court denied his IFP motion without certifying that his appeal was
   not taken in good faith is belied by the record. Further, by moving in this
   court to proceed IFP, Evans is challenging the district court’s certification
   that the appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
   202 (5th Cir. 1997). Evans, however, has not addressed the district court’s
   finding that he failed to name a viable § 1983 defendant, and he has therefore
   abandoned any such challenge. See Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          In light of the foregoing, Evans has failed to show that “the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted). Accordingly, the IFP motion is DENIED, and the
   appeal is DISMISSED as frivolous. See id.; 5th Cir. R. 42.2.
          The district court’s dismissal of Evans’s suit for failure to state a claim
   and our dismissal of his appeal as frivolous both count as strikes for purposes
   of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532,
   537-40 (2015). Evans is WARNED that if he accumulates three strikes, he
   will not be able to proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




                                           2